DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Amendments to claims 1-4, 10-12, 14 and 20 have been amended.
Claim 13 has been canceled. 
Claims 21 has been added.
Accordingly, claims 1-12 and 14-21 are currently pending.  
Response to Remarks
Applicant’s amendment concerning the prior art rejection has been considered.  Beggs does not disclose downgrading the threat level whenever a friendly’s trajectory meets the trajectory of the threat target. 
The amendment creates at least new matter issues as discussed in the interview summary dated Wednesday April 14, 2021.  Per telephone interview, an examiner’s amendment was agreed upon.  
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Lois Mermelstein and confirmed by email on April 17, 2021.
The following amendments to claims 1, 11 and 20 are in addition to the amendments made on 04/02/2021 as shown below:
1. (Currently Amended) A method comprising:
            measuring, using a distance sensor, a set of distances to a target object, a distance in the set of distances being measured at a time;

            classifying, responsive to the trajectory of the target object being predicted to intercept a defined volume around the distance sensor, the target object as a threat; and
            adjusting, responsive to predicting that a trajectory of a friendly device will meet the trajectory of the target object before the target object intercepts the defined volume around the distance sensor, a threat level of the target object downward, the trajectory of the friendly device predicted responsive to receiving a signal identifying the friendly device.  
 
11. (Currently Amended) A computer usable program product comprising one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices, the stored program instructions comprising:
            program instructions to measure, using a distance sensor, a set of distances to a target object, a distance in the set of distances being measured at a time;
            program instructions to predict, from the set of distances and corresponding times, a trajectory of the target object; 
            program instructions to classify, responsive to the trajectory of the target object being predicted to intercept a defined volume around the distance sensor, the target object as a threat; and
            program instructions to adjust, responsive to predicting that a trajectory of a friendly device will meet the trajectory of the target object before the target object intercepts the defined volume around the distance sensor, a threat level of the target object downward, the trajectory of the friendly device predicted responsive to receiving a signal identifying the friendly device.
 
20. (Currently Amended) A computer system comprising one or more processors, one or more computer-readable memories, and one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the stored program instructions comprising:

            program instructions to predict, from the set of distances and corresponding times, a trajectory of the target object; 
            program instructions to classify, responsive to the trajectory of the target object being predicted to intercept a defined volume around the distance sensor, the target object as a threat; and
program instructions to adjust, responsive to predicting that a trajectory of a friendly device will meet the trajectory of the target object before the target object intercepts the defined volume around the distance sensor, a threat level of the target object downward, the trajectory of the friendly device predicted responsive to receiving a signal identifying the friendly device.

Claims 2-10, 12, 14-19 and 21 remain as presented in amended claims dated 04/02/2019.  Claim 13 remains canceled.  
Allowable Subject Matter
Claims 1-12 and 14-21 are allowed.
The closest prior art is Abramov (US 2019/0063881) and Ignaczak (US 2016/0371980) as shown below.  
As to claims 1, 11 and 20, Abramov (US 2019/0063881) discloses a computer system (Para. [0079] “human machine interface (HMI) device 14)” Fig. 1.  See also Para. [0125] states that the HMI device 14 can be on a computer.) comprising one or more processors, one or more computer-readable memories, and one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the stored program instructions comprising
program instructions to measure, using a distance sensor (Para. [0079] “The C-RAM C2 system 110 provides a sensor suite to detect and provide an early warning of incoming artillery, rockets, and mortar rounds in the air before they hit their ground targets.  Fig. 1 item 110)”, a set of distances to a target object, a distance in the set of distances being measured at a time (Para. [0038] “location and a trajectory of the detected threat.”); program instructions to predict, from the set of distances and corresponding times, a trajectory of the target object (Id.); 
program instructions to classify,the target object as a threat (Id.); and
the trajectory of the friendly device predicted (Para. [0091] “The aircraft processor 216 may be operatively coupled to the navigation system 224, which may include an GPS 224a that is communicatively coupled with an INS 224b and/or an inertial measurement unit (IMU) 224c to provide position data for the aircraft (e.g., its coordinates, trajectory, bearing, heading, etc.),”) based on receiving a signal identifying the friendly device (Para. [0135] “At step 704, the 
In the same field of endeavor, Ignaczak (US 2016/0371980) discloses a threat level classification system based on a boundary detection tool that analyzes received sensor information (Para. [0047]). The sensor information would include the trajectory of the object (Para. [0048]). However, Ignaczak teaches that the threat level decreases when the predicted trajectory of an object moves away from or will not collide with the vehicle 100.  Id.  
Neither Abramov nor Ignaczak disclose lowering the threat level of a threat object based on the trajectory of a friendly meeting (intercepting) the trajectory of the target object.  Although one could reasonably argue it would be obvious to argue lowering a threat value once the threat has been neutralized, the claims do not claim lowering a threat level based neutralizing a threat level but rather based instead on lowering a threat level wherein the trajectory of a friendly meets the trajectory of the treat object.  As such, there exist no motivation to combine without the use of hindsight.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance.”  
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.W.J./Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648